     Case 1:03-md-01570-GBD-SN Document 5146 Filed 09/12/19 Page 1 of 2




                                        September 12, 2019

Via ECF

The Honorable Sarah Netburn
Thurgood Marshall
  United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

       Re:     In re Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)
               (All Actions)

Dear Judge Netburn:

       On behalf of Defendant Kingdom of Saudi Arabia (“Saudi Arabia”), I write concerning
Saudi Arabia’s letter-response today to Plaintiffs’ sealed letter submitted on September 9, 2019.
A copy of that response, with attachments, is being sent to your chambers by electronic mail.

       Saudi Arabia’s response and attachments today contain citations to, descriptions of, and
quotations from documents subject to the Privacy Act and Protective Order for FBI Documents,
ECF No. 4255, as well as one document that is subject to the Vienna Convention on Diplomatic
Relations and should be sealed for the same reasons as the Vienna Convention documents
discussed in the Court’s order of July 22, 2019, ECF No. 4696.

        It is likely that the response can ultimately be filed on the public docket with appropriate
redactions. The attachments will likely need to remain under seal. Your Honor had directed the
parties to meet and confer by August 12, 2019, concerning appropriate redactions to the briefing
on Plaintiffs’ motion to compel and Saudi Arabia’s motion to limit the scope of supplemental
discovery, and related documents. ECF No. 4696, at 18. That deadline was stayed by its own
terms when Plaintiffs filed Rule 72 objections to the order imposing it.

        As with the previous filings in this motion sequence, it would be most efficient to
determine redactions to Plaintiffs’ letter and to Saudi Arabia’s response as part of that same
meet-and-confer process. Accordingly, Saudi Arabia respectfully requests that the Court accept
its response and attachments today under seal and direct that any proposed redactions be
      Case 1:03-md-01570-GBD-SN Document 5146 Filed 09/12/19 Page 2 of 2



The Honorable Sarah Netburn
September 12, 2019
Page 2


submitted together with the other proposed redactions that will be due after Judge Daniels
resolves Plaintiffs’ Rule 72 objections to your Honor’s July 22 order.

                                             Respectfully submitted,

                                             /s/ Michael K. Kellogg

                                             Michael K. Kellogg
                                             Attorney for the Kingdom of Saudi Arabia

Cc:    All MDL counsel (via ECF)
       Chambers of the Honorable George B. Daniels (via facsimile)
